Title: From George Washington to Thomas Waggener, 26 June 1758
From: Washington, George
To: Waggener, Thomas



[Camp at North River, 26 June 1758]
To Captn Waggener, or Commanding Officer at Pearsalls FortSir

I have just Incamp’d at this place on my way to Fort Cumberland, with a weak escort to a large Convoy of Provisions &ca the intent of this therefore, is to desire that you will immediately upon receipt of it, detach one hundred Men, and three Waggons to our assistance—dont suffer the least delay—I order the Waggons upon a Supposition that you have some at Pearsalls in Pay, but if I am wrong in this Suggestion, be pleasd to engage any you can, in time, for this Service; as we are plagu’d in a most extraordinary manner with bad Teams. I am Sir Yr most Obedt Servt

Go: Washington
Camp at No. River 26th June 1758

